United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-51316
                          Summary Calendar


GREGORY SCOTT COURTNEY,

                                    Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 5:04-CV-821
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Gregory Scott Courtney, then Texas prisoner # 820578, now

federal prisoner # 91805-080, has filed a motion in this court to

proceed in forma pauperis (IFP) from the district court’s denial

of his 28 U.S.C. § 2241 petition, which the district court

construed as arising under 28 U.S.C. § 2254.   He argues that the

Texas Board of Pardons and Paroles violated his constitutional

rights by denying him release on parole or mandatory supervision




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-51316
                                -2-

and that he has been forced to work while in prison without just

compensation in violation of the Thirteenth Amendment.

     We construe Courtney’s notice of appeal as a request for a

certificate of appealability (COA) pursuant to FED. R. APP. P.

22(b)(2).   See § 2253(c)(1).   To obtain a COA, Courtney must make

a substantial showing of the denial of a constitutional right.

See § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 336

(2003).

    During the pendency of this appeal, Courtney was released

from Texas state prison to mandatory supervision, and Courtney is

now serving a federal sentence in the Federal Correctional

Institution in Yazoo City, Mississippi.   Courtney’s claims have

been rendered moot by his release into federal custody.      See

Bailey v. Southerland, 821 F.2d 277, 278-79 (5th Cir. 1987).

Therefore, this appeal is DISMISSED AS MOOT.   COA and IFP are

DENIED AS MOOT.   Any other requested relief also is DENIED.